Item 9.01(b) Pro forma Financial Information PRO FORMA FINANCIAL INFORMATION The following unauditedpro forma combined financial information is based on the historical financial statements of Axion International, Inc. (“Axion”) and Analytical Surveys, Inc. (“ASI”) and gives effect to the acquisition (the “Acquisition”) of Axion by ASI. The Acquisition will be accounted for as a reverse merger in the form of a recapitalization with Axion as the successor.The pro forma balance sheet assumes the Acquisition occurred as of December 31, 2007.The pro forma statement of operations assumes the Acquisition occurred as of January1, The unaudited pro forma combined financial information should be read in conjunction with the notes thereto and with the historical financial statements and related notes of ASI and Axion.The uaudited pro forma combined financial information is presented for illustrative purposes only. It is not necessarily indicative of the operating results or financial position that would have occurred if the Acquisition had been consummated at the beginning of the period indicated, nor is such information indicative of the future operating results or financial position after the Acquisition.The pro forma adjustments are based on currently available information and certain assumptions and estimates; however, the actual amounts may differ from the pro forma amounts. On March 20, 2008 (the “Effective Date”), ASI consummated the transaction contemplated by the Agreement and Plan of Merger (the “Merger Agreement”), among ASI, Axion Acquisition Corp., a Delaware corporation and direct wholly-owned subsidiary of ASI (the “Merger Sub”), and Axion.Pursuant to the Merger Agreement, the Merger Sub was merged into Axion, with Axion continuing as the surviving corporation and a wholly-owned subsidiary of ASI.Pursuant to the merger, each issued and outstanding share of Axion became 190,519 shares of common stock of ASI, or 36,762,521 shares in the aggregate constituting approximately 90.7% of the issued and outstanding capital stock of ASI. PRO FORMA UNAUDITED CONDENSED CONSOLIDATED FINANCIAL INFORMATION Balance Sheet as of December 31, 2007 The following pro forma unaudited consolidated financial information gives effect to the acquisition of Analytical Surveys, Inc. (the “Acquisition”). This pro forma balance sheet assumes the transactions occurred as of December 31, 2007.The pro forma unaudited consolidated financial information is presented for illustrative purposes only. It is not necessarily indicative of the operating results or financial position that would have occurred if the Acquisition had been consummated at the beginning of the period indicated, nor is such information indicative of the future operating results or financial position of Axionor ASIafter the Acquisition. AXION INTERNATIONAL, INC. AND ANALYTICAL SURVEYS, INC. PRO FORMA COMBINED BALANCE SHEET December 31, 2007 (UNAUDITED) Axion International, Inc. Analytical Surveys, Inc. Pro Forma Adjustments Post Acquisition ASSETS CURRENT ASSETS Cash and cash equivalents $ 480,104 $ 153,835 $ (75,000 ) (1 ) $ 558,939 Accounts receivable, net - 97,636 - 97,636 Prepaid expenses and other current assets 26,903 30,418 - 57,321 Assets held for resale - Total Current Assets 507,007 281,889 (75,000 ) 713,896 Oil and gas properties, net of depletion - 555,428 - 555,428 Property and equipment, net 11,397 9,741 - 21,138 Intangible assets, net 68,284 - - 68,284 Total Assets $ 586,688 $ 847,058 $ (75,000 ) $ 1,358,746 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES Convertible debenture, net of discount $ - $ 1,073,705 $ - $ 1,073,705 Capital leases payable - 8,669 - 8,669 Accounts payable - 47,476 - 47,476 Accrued liabilities 25,754 236,847 - 262,601 Accrued payroll 18,732 154,243 - 172,975 Total Current Liabilities 44,486 1,520,940 - 1,565,426 Asset retirement obligations 6,293 6,293 SHAREHOLDERS' EQUITY Common Stock, $1.00 par value; 183.36 sharesissued and outstanding 183 - (183 ) (1 ) - Additional paid-in capital 610,996 - 183 (1 ) 611,179 Common Stock, 100,000,000 shares authorized, no par value, 4,009,728 shares actual and 38,943,292 pro forma sharesissued and outstanding - 38,136,353 (38,136,353 ) (1 ) - Deficit accumulated during development stage/Accumulated deficit (68,977 ) (38,816,528 ) 38,061,353 (1 ) (824,152 ) Total Shareholders' Equity (Deficit) 542,202 (680,175 ) (75,000 ) (212,973 ) Total Liabilities & Shareholders' Equity $ 586,688 $ 847,058 $ (75,000 ) $ 1,358,746 AXION INTERNATIONAL, INC. ANDANALYTICAL SURVEYS, INC. PRO FORMA COMBINED BALANCE SHEET NOTES DECEMBER31, (1) Adjustment (reduction in) common stock/paid in capital was computed as follows: Fair value of net assets acquired: $ 847,058 Consideration given: Fair value of liabilities assumed $ 1,527,233 Direct expenses associated with acquisition –assumed to be paid at closing 75,000 1,602,233 Net liabilities acquired over fair value of assets, recorded as increase in deficit accumulated during development stage $ 755,175 PRO FORMA UNAUDITED CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS For the quarter and year ended December31, 2007 The following pro forma unaudited consolidated financial information gives effect to the Acquisition and assumes the transactions occurred as of January1, 2007. The pro forma unaudited consolidated financial information is presented for illustrative purposes only. It is not necessarily indicative of the operating results or financial position that would have occurred if the Acquisition had been consummated at the beginning of the period indicated, nor is such information indicative of the future operating results or financial position of Axion or ASI,after the Acquisition. AXION INTERNATIONAL, INC. ANDANALYTICAL SURVEYS, INC. PRO FORMA COMBINED STATEMENTS OF OPERATIONS FOR THE QUARTER ENDED DECEMBER 31, 2007 (UNAUDITED) Axion International, Inc. Analytical Surveys, Inc. Effect of Analytical Surveys, Inc. Acquisition Post Acquisition Revenue $ — $ 143,157 $ — $ 143,157 Operating expenses 68,977 227,853 296,830 Loss from operations (68,977 ) (84,696 ) — (153,673 ) Other (income) expense, net — 106,566 — 106,566 Loss before income taxes (68,977 ) (191,262 ) — (260,239 ) Provision for income taxes — Net loss (68,977 ) (191,262 ) — (260,239 ) Dividends on preferred stock — 4,940 — 4,940 Net loss available to common shareholders $ (68,977 ) $ (196,202 ) $ — $ (265,179 ) Weighted average shares outstanding – basic and diluted 128.29 3,789,256 24,441,555 28,230,939 Loss per share –basic and diluted $ (537.66 ) $ (0.05 ) $ (0.10 ) Pro forma earnings per share are computed giving effect to 190,519 common shares of Analytical Surveys, Inc., exchanged for each share of Axion International, Inc. AXION INTERNATIONAL, INC. ANDANALYTICAL SURVEYS, INC. PRO FORMA COMBINED STATEMENTS OF OPERATIONS FOR THE YEAR ENDED DECEMBER 31, 2007 (UNAUDITED) Axion International, Inc. Analytical Surveys, Inc. Effect of Analytical Surveys, Inc. Acquisition Post Acquisition Revenue $ — $ 585,682 $ — $ 585,682 Operating expenses 68,977 3,580,290 3,649,267 Loss from operations (68,977 ) (2,994,608 ) — (3,063,585 ) Other (income) expense, net — (1,539,384 ) — (1,539,384 ) Loss before income taxes (68,977 ) (4,533,992 ) — (4,602,969 ) Provision for income taxes — Net loss (68,977 ) (4,533.992 ) — (4,602,969 ) Dividends on preferred stock — 19,600 — 19,600 Net loss available to common shareholders $ (68,977 ) $ (4,533,592 ) $ — $ (4,622,569 ) Weighted average shares outstanding – basic and diluted 105.82 3,784,517 20,160,615 23,945,238 Loss per share –basic and diluted $ (651.83 ) $ (0.05 ) $ (0.19 ) Pro forma earnings per share are computed giving effect to 190,519 common shares of Analytical Surveys, Inc., exchanged for each share of Axion International, Inc.
